Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record cited by the Applicant to Liu US 20140177840 A1, does not teach or suggest a method performed by a proxy equipment in managing bandwidth in order to setup radio bearer for a base station among a plurality of base stations, connected to the proxy, wherein the proxy equipment intercept on connection linking to a quality-of-service policy control equipment, each session establishment or session update message transmitted between the  quality-of-service policy control equipment and the gateway, wherein:
If the intercepted message does not concern a radio bearer, the intercepted message is propagated to its targeted destination, otherwise the intercepted message is subject to the following steps: 
  determining a remaining bandwidth via  wireless connection of its destination; when the determined remaining bandwidth covers a bandwidth requirement expressed in  message, propagating  message to its initially targeted destination; and, when the determined remaining bandwidth does not cover the bandwidth requirement, refusing, in place of the original destination of the intercepted  message, the session establishment or update when the determined bandwidth does not cover a minimum bandwidth to be guaranteed expressed in the  message, and otherwise modifying the message, before propagating it to its initially 
Claim 29 have similar limitation as in claim 16 and allowed for similar reasons.

 Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
 /AHMED ELALLAM/ Primary Examiner, Art Unit 2471                                                                                                                                                                                                       5/21/2021